Citation Nr: 1100132	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  04-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder, to 
include ischemic heart disease, claimed as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from February 1953 to March 
1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating action of the Department of 
Veterans Affairs Regional Office (RO) in North Little Rock, 
Arkansas.  This case has been advanced on the Board's docket.

This appeal has been before the Board four times previously, most 
recently in June 2010, when it was remanded for additional 
development.  Such development having been completed, the case 
has been returned to the Board for further appellate review.

The appellant presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in September 2005.  
A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is 
presumed to have been exposed to Agent Orange or other herbicide 
while in military service.

2.  The Veteran is currently diagnosed with ischemic heart 
disease, which is a disease associated with exposure to certain 
herbicide agents.


CONCLUSION OF LAW

The Veteran has ischemic heart disease that is presumed to have 
been incurred during active military service.  38 U.S.C.A. §§ 
1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not necessary.




Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a [V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease in 
line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110.  The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Service connection may be established by demonstrating that the 
disability was first manifested during service and has continued 
since service to the present time or by showing that a disability 
which pre-existed service was aggravated during service.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

Regulations pertaining to herbicide exposure provide that if a 
Veteran served on active duty in Vietnam, during the Vietnam era, 
the Veteran is presumed to have been exposed to a herbicide agent 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R.  § 3.307(a)(6)(iii).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to herbicide exposure.  38 C.F.R. 
§§ 3.3.07(a)(6), 3.309(e).  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs (Secretary) 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the Republic 
of Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  On November 20, 2009, the Secretary directed the 
Board to stay action on all claims for service connection that 
could not be granted under current law but that potentially may 
be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  On August 31, 2010, 
VA published a final rule amending 38 C.F.R. § 3.309(e) to add 
ischemic heart disease, Parkinson's disease, and B cell leukemias 
to the list of diseases associated with exposure to certain 
herbicide agents.  75 Fed. Reg. 53202.  On November 1, 2010, 
Chairman's Memorandum No. 01-10-37 was issued, which lifted the 
stay of the adjudication of cases affected by the new regulations 
establishing a presumption of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias.

The Veteran's personnel records reflect that he served in the 
Republic of Vietnam during the Vietnam Era from May 1963 to April 
1964, and from February 1967 to January 1968.  As there is no 
affirmative evidence to the contrary, he is presumed to have been 
exposed to herbicides.

Analysis

The Veteran contends that his currently-shown heart disorder is 
related to his active military service.

Service treatment records are silent for complaints or findings 
of a heart condition, with the January 1973 separation 
examination reflecting normal clinical evaluation of the heart.

Post-service medical records, however, reflect a May 1979 
diagnosis of coronary heart disease, for which the Veteran 
underwent cardiac catheterization.  It was noted at that time 
that the Veteran had experienced an anterior wall myocardial 
infarction (heart attack) at some time in the past, although it 
was suspected that this was not a recent event.  Subsequent 
records show continued heart-related treatment, and, 
significantly, a December 2009 diagnosis of ischemic heart 
disease.  

In this case, the medical evidence of record clearly shows a 
diagnosis of ischemic heart disease, which is one of the diseases 
found to be associated with herbicide exposure as enumerated 
under 38 C.F.R. § 3.309(e).  Further, service personnel records 
confirm the Veteran's service in the Republic of Vietnam during 
the Vietnam era.  Accordingly, the Veteran's claim for service 
connection for ischemic heart disease is granted. 

ORDER

Service connection for ischemic heart disease is granted.


REMAND

The Veteran contends that his currently-shown hypertension is 
attributable to his active military service.

The service treatment records do not reflect a finding of 
hypertension, but do reveal elevated blood pressure readings.  
Specifically, flight physicals conducted in March 1964, July 
1971, and December 1971, reflect blood pressure readings of 
115/90, 128/90 and 128/90 respectively.  Post-service medical 
records reflect a May 1979 diagnosis of hypertension.

The Veteran underwent a pertinent VA examination in November 
2007, and in a July 2010 addendum opinion, the examiner 
determined that, despite the various elevated blood pressure 
readings during service, the Veteran's current hypertension was 
less likely than not related to service.  In support of this 
determination, the examiner noted evidence reflecting normal 
blood pressure readings around the same time as the elevated 
readings in service.  The examiner also noted the absence of 
evidence reflecting a diagnosis of hypertension within a year 
after service discharge.

Although a VA examiner has determined that the Veteran's current 
hypertension is not directly related to service, there remains a 
question as to whether the Veteran's hypertension is related to 
his now service-connected ischemic heart disease.  Although the 
Veteran has not specifically alleged that his hypertension is 
secondary to his heart disorder, the Board finds that this issue 
should nevertheless be addressed by a medical professional.  See 
Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding 
that VA has an obligation to explore all possible legal theories, 
including those unknown to the Veteran, by which he can obtain 
the benefit sought for the same disability).

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for a 
VA examination by an individual with the 
appropriate expertise in order to 
determine whether the Veteran's 
hypertension is related to his service-
connected ischemic heart disease.  The 
examiner should review the claims file, 
including this REMAND, in conjunction with 
the examination, and such review should be 
noted in the examination report.  

Additionally, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that the Veteran's 
currently-shown hypertension is caused or 
aggravated by his service-connected 
ischemic heart disease.  (In this regard, 
to be aggravated is to undergo an increase 
in severity that is proximately due to or 
the result of ischemic heart disease.)  A 
complete rationale for any opinion 
expressed should be provided, and if it is 
not possible to express an opinion without 
resort to speculation, an explanation for 
why that is so should be made.

2.	Readjudicate the claim.  If the decision 
remains adverse to the Veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


